DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 08/23/2022. In the applicant’s response, claims 1, 3, 8, 10, 12, and 17 were amended. Accordingly, claims 1-20 are pending and being examined. Claims 1, 3, 8, 10, 12, and 17 are independent form.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US Pub 2019/0147218, hereinafter “Johnson”) in view of Li et al (“An Original Face Anti-spoofing Approach using Partial Convolutional Neural Network”, 2016, hereinafter “Li”).

Regarding claim 1, Johnson discloses a the liveness classifiers; see 112, 130 of fig.1) training method, wherein the method comprises: 
with respect to different scenarios, respectively obtaining picture samples under the scenarios, each picture sample having a tag, the tag including a living body or a non-living body and a corresponding scenario (the liveness classifiers may be trained on the based on a set of biometric samples data to learn how to distinguish between a live sample and a fake sample; see para.16, lines 5-10; wherein the sample data are captured from 50 different subjects at different conditions and labeled as either “real” or “fake”, see para.16 and para.44); 
 according to the obtained picture samples, training to obtain a for each of these samples collected from “N total [different] subjects” and “M total [different] days”,  “a feature vector measuring liveness characteristics can be extracted 139, which is input into each of the classifiers (baseline and user-specific) to compute liveness scores for classification 142”, see para.27. In other words, the feature vector is extracted and representing the corresponding sample obtained from the corresponding different subject at different condition, and the corresponding liveness score associated with the feature vector is to distinguish between a live sample labeled “real” and a fake sample labeled “fake”), wherein the feature vector is discriminative for different scenarios so that different scenarios are farther from one another in a feature space, and the same scenarios are closer to one another in the feature space (wherein training sample dataset (live and spoof) comprised a collection of fingerprint images from 50 total different subjects at multiple collection different events/days to take into account the variability of the classifiers; see para.44. In other words, the biometric samples captured from the same subject are closer to one another while the biometric samples captured from different subjects are farther from one another), so that when living body detection is performed, a feature vector of the to-be-detected picture is determined according to the when a (real) user is enrolling in the system, the biometric template feature for matching is constructed and stored in the respective classifiers as an enrolled (real) sample, see 106 of fig.1 and para.26 lines 9-13), 
wherein the picture samples under different scenarios are captured for each of these samples collected from “N total [different] subjects” and “M total [different] days”, wherein the training sample dataset (live and spoof) comprises a collection of fingerprint images from each of 50 different subjects at multiple collection events/days to take into account the variability of the classifiers, see para.44; “a feature vector measuring liveness characteristics can be extracted 139, which is input into each of the classifiers (baseline and user-specific) to compute liveness scores for classification 142”, see para.27. In other words, the feature vector is extracted and representing the corresponding sample obtained from the corresponding different subject at different condition, and the corresponding liveness score associated with the feature vector is to distinguish between a live sample labeled “real” and a fake sample labeled “fake”).

Johnson does not explicitly disclose: the liveness classifier/model is “a neural network”; “a scenario is determined by the level of the photographing effect of a camera for capturing one or more of the picture samples and the level of the photographing effect relates to the clearness of a captured picture sample”, and “wherein the picture samples under different scenarios are captured by different cameras with different levels of the photographing effects relating to respective clearness of captured picture samples”, as recited in the claim. However, in same field of endeavor, i.e., in the field of biometric/face identification, Li teaches a partial convolutional neural network (DPCNN) which is trained by a set facial images to classify a facial image as either real/live or fake/non-live (see Step 1 of fig.1 and section III-A). Further, Li teaches: a scenario is determined by the level of the photographing effect of a camera for capturing one or more of the picture samples and the level of the photographing effect relates to the clearness of a captured picture sample; and “wherein the picture samples under different scenarios are captured by different cameras with different levels of the photographing effects relating to respective clearness of captured picture samples (wherein the training database to be used to train the DPCNN records 600 real (i.e., live) and fake (non-live) images captured “using three camera devices with: low, normal and high resolution”; see Sec. IV-A, right col., and item 2)). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Li into the teachings of Johnson by: employing a neural network and recording a plurality of real and fake (picture) samples/scenarios captured by different cameras with different photographing effect levels/resolutions to train the neural network, as taught by Li. The combining reason to do so is to extract deep partial features from a plurality of representative database captured by different camera devices with different resolutions for identifying real or fake faces via a CNN (Li, see Abstract).

Regarding claim 2, 9, 11, the combination of Johnson and Li, discloses, wherein the respectively obtaining picture samples under the scenarios comprises: obtaining positive picture samples and negative picture samples respectively under the scenarios (Johnson: wherein the sample data are captured from 50 different subjects at different conditions and labeled as either “real” or “fake”, see para.16 and para.44).

Regarding claim 3, Johnson discloses a living body detecting method (the template DB and classifier DB; see 133 and 130 of fig.1), wherein the method comprises: obtaining a to-be-detected picture (see the “user sample” 136 of fig.1), and determining a feature vector of the to-be-detected picture according to a see the “feature” 139 on the classifier 130 of fig.1); according to the feature vector of the to-be-detected picture, determining, from pre-obtained picture samples, a picture sample matched with the to-be-detected picture (finding the “matching features” from the “template DB”, see para.26 lines 13-19), each picture sample having a tag, the tag including a living body or a non-living body and a corresponding scenario; regarding the tag of the matched picture sample as the tag of the to-be-detected picture (wherein each “template” is extracted from a (real) user who enrolled, para.26 lines 13-19).

Johnson does not explicitly disclose: where “template features” are determined by “a neural network”; “wherein a scenario is determined by the level of the photographing effect of a camera for capturing one or more of the picture samples and the level of the photographing effect relates to the clearness of a captured picture sample”; and “wherein the picture samples under different scenarios are captured by different cameras with different levels of the photographing effects”. However, in same field of endeavor, i.e., in the field of biometric/face identification, Li teaches a partial convolutional neural network (DPCNN) which is trained by a set facial images to classify a facial image as either real or fake (see Step 1 of fig.1 and section III-A). Further, Li teaches: a scenario is determined by the level of the photographing effect of a camera for capturing one or more of the picture samples and the level of the photographing effect relates to the clearness of a captured picture sample; and “wherein the picture samples under different scenarios are captured by different cameras with different levels of the photographing effects (wherein the training database to be used to train the DPCNN records 600 real and fake images captured “using three camera devices with: low, normal and high resolution”; see Sec. IV-A, and item 2)). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Li into the teachings of Johnson by: employing a neural network and recording a plurality of real and fake (picture) samples/scenarios captured by different cameras with different photographing effect levels/resolutions to train the neural network, as taught by Li. The combining reason to do so is to extract deep partial features from a plurality of representative database captured by different camera devices with different resolutions for identifying real or fake faces via a CNN (Li, see Abstract).

Regarding claim 4, 13, 18, the combination of Johnson and Li, discloses, wherein before obtaining the to-be-detected picture, the method further comprises: with respect to different scenarios, obtaining picture samples under the scenario respectively, each picture sample having a tag (Johnson: wherein the sample data are captured from 50 different subjects at different conditions and labeled as either “real” or “fake”/”spooled”, see para.16 and para.44;); obtaining the neural network model by training according to the obtained picture samples, output of the neural network model being a feature vector discriminative for different scenarios (Li, “fine-tune the model by a set of training set of real and fake images”, see section III, right col. 2nd para. lines 2-3).

Regarding claim 5, 14, 19, the combination of Johnson and Li, discloses, wherein the respectively obtaining picture samples under the scenarios comprises: obtaining positive picture samples and negative picture samples respectively under the scenarios (Johnson: wherein the sample data are captured from 50 different subjects at different conditions and labeled as either “real” or “fake”/”spooled”, see para.16 and para.44); the determining, from pre-obtained picture samples, a picture sample matched with the to-be-detected picture comprises: in a clustering manner, respectively selecting typical positive picture samples and negative picture samples from picture samples under each scenario; using the selected picture samples to form a sample set, and determining feature vectors of picture samples in the sample set respectively according to the neural network model; searching in the picture samples in the sample set according to the feature vectors, to determine a picture sample matched with the to-be-detected picture (Johnson: wherein “the set of training data should be representative of the entire target population for system deployment”, see para.18 lines 1-3).

Regarding claim 6, 15, 20, the combination of Johnson and Li, discloses, wherein the searching in the picture samples in the sample set according to the feature vectors, to determine a picture sample matched with the to-be-detected picture comprises: respectively calculating distances between the feature vector of the to-be-detected picture and feature vectors of respective picture samples in the sample set (Johnson: determining a liveness score by a comparison…, see para.4 lines 6-7); selecting a picture sample with a minimum distance, and regarding the selected picture sample as a picture sample matched with the to-be-detected picture (Johnson: “score level” by “min” method, see para.25 lines 8-12).

Regarding claim 7, 16, the combination of Johnson and Li, discloses, wherein the method further comprises: when a new scenario appears, obtaining picture samples under the new scenario and adding them into the sample set (Johnson: enroll “new user”, see para.23).

Regarding claim 8, 10, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 12, 17, each of them is an inherent variation of claim 3, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 3.

Response to Arguments
6.	Applicant’s arguments, with respects to claims 1, 3, 8, 10, 12, and 17, filed on 08/23/2022, have been fully considered but they are not persuasive. 

6-1.	On page 13 of applicant’s response, applicant argues:
“However, Li fails to disclose distinguishing whether the to-be-detected picture is from a living body or a non-living body in view of a corresponding scenario, wherein a scenario is determined by the level of the photographing effect of a camera for capturing one or more of the picture samples. The scenarios of Li may also be the types of the spoofing attacks or their combinations with other scenarios. In this respect, the "scenario" claimed invention is determined by the level of the photographing effect of a camera for capturing one or more of the picture samples, which is different from Li. Li also fails to disclose or suggest the feature vector which is output from the neural network model and associated with the corresponding input training picture sample having different scenarios has a type varying with different scenarios, wherein the feature vector is discriminative for different scenarios so that different scenarios are farther from one another in a feature space, and the same scenarios are closer to one another in the feature space”.
(The emphases added by the examiner.)

The examiner respectfully disagrees with the arguments. 

In the first instance, the examiner respectfully points out that the scenarios in method in Li includes not only “the types of the spoofing attacks” but also the different types of cameras with different resolutions (i.e., different “levels of photographing effects” called in the claims) to capture different types of training photo samples. See Sec. IV-A-2), where Li discloses “[t]hree type of attacks are created: video replay attacks, warped attacks and cut attacks. The real and the attack attempts were recorded using three camera devices with: low, normal and high resolution.” As explained in the previous office actions, phrase “real” sample in the method in Li amounts to phrase sample from “a living body” in the claims, phrase “fake”/attack sample amounts to phrase sample from “a non-living body” in the claims. As shown in fig.3, where the three samples in the most left column are “real faces” captured from living person while the three samples in the second left column are “fake faces” captured from “the corresponding warped photo”. 

In the second instance, Li clearly teaches a neural network, “fine-tuning VGG-face model” shown fig.1, that may output classification result “real or fake face” based on the features extracted from each of training face images of 224x224.

Therefore, Applicant’s allegation of “Li fails to disclose distinguishing whether the to-be-detected picture is from a living body or a non-living body in view of a corresponding scenario, wherein a scenario is determined by the level of the photographing effect of a camera for capturing one or more of the picture samples” and “Li also fails to disclose or suggest the feature vector which is output from the neural network model and associated with the corresponding input training picture sample having different scenarios has a type varying with different scenarios” are incorrect.

6-2.	The examiner further respectfully emphases that: Johnson disclose the claimed inventions except for “a neural network” which is trained by real and fake samples captured by different cameras with different resolutions (called different photographing effects in the claims). However, in same field of endeavor, i.e., in the field of biometric/face identification, Li teaches a partial convolutional neural network (DPCNN) which is trained by a set facial images captured by different cameras with different resolutions, to classify a facial image as either real/live or fake/non-live (see Step 1 of fig.1 and section III-A; see “three cameras device with : low , normal and high resolution” in Sec. IV-A-2)). Thus, the combination of Johnson and Li discloses each and every feature in the claims, and the rejections are proper.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        9/12/2022